from a judgment of the County Court of Broome County (Smith, J.), rendered April 4, 2003, convicting defendant upon his plea of guilty of the crime of manslaughter in the first degree.
Following defendant’s plea of guilty to the crime of manslaughter in the first degree, he was sentenced in accordance with the plea agreement to a prison term of 10 years, to be followed by five years of postrelease supervision. On appeal, defendant contends that given, among other things, his family background, minimal education and minor criminal history, the sentence imposed was harsh and excessive and should be reduced in the interest of justice. We disagree. Absent an abuse of discretion or extraordinary circumstances warranting a reduction of the sentence imposed, a sentence that falls within the permissible statutory range will not be disturbed (see People v Bell, 290 AD2d 729 [2002]; People v Arquette, 281 AD2d 652 [2001]). Here, a review of the record discloses no abuse of discretion nor any reason to exercise our discretion to reduce the sentence in the interest of justice (see People v Hathaway, 260 AD2d 717 [1999]).
Crew III, J.P., Carpinello, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.